In a proceeding to validate petitions designating petitioner as a candidate in the Democratic Party Primary Election to be held on June 4,1973 for nomination for the public office of County Legislator for District 7, Westchester County, the appeal is from a judgment of the Supreme Court, Westchester County, entered May 2, 1973, which sustained the petition in this proceeding and directed that petitioner’s name be restored to the ballot. Judgment affirmed, without costs. Upon the argument it was conceded that the subscribing witnesses in both years resided at the same address. Under the circumstances, we find that the failure to set forth the residence in the prior year was not fatal, when considering that the election and assembly districts for such prior year were correctly stated. Matter of Dorsey v. Cohen (268 N. Y. 620) is not in point. Rabin, P. J., Martuseello, Shapiro, Gulotta and Benjamin, JJ., concur.